Exhibit Lowe’s Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Fiscal Years Ended On January 30, January 28, February 3, February 2, February 1, 2004 2005 2006 2007 2008 Earnings: Earnings Before Income Taxes $ 2,908 $ 3,520 $ 4,496 $ 4,998 $ 4,511 Add: Fixed Charges 303 310 340 344 424 Less: Capitalized Interest (26 ) (28 ) (28 ) (32 ) (65 ) Adjusted Earnings $ 3,185 $ 3,802 $ 4,808 $ 5,310 $ 4,870 Fixed Charges: Interest Expense (1) $ 224 $ 220 $ 231 $ 238 $ 301 Rental Expense (2) 79 90 109 106 123 Total Fixed Charges $ 303 $ 310 $ 340 $ 344 $ 424 Ratio of Earnings to Fixed Charges 10.5 12.3 14.1 15.4 11.5 (1) Interest accrued on uncertain tax positions as a result of the implementation of FIN 48 is excluded from Interest Expense in the computation of Fixed Charges. (2) The portion of rental expense that is representative of the interest factor in these rentals.
